DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 3/4/2021 have been considered by the examiner. 
Response to Arguments
4.	Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
5.	In addition, applicant’s amendment does not appear to change the scope of the claim as previously presented. 
6.	More specifically, applicant’s argument that Morin does not disclose a configuration in which the flow control device 1250 repeats the opening and closing of the suction pipe 202 within the evacuation mode is not persuasive.  This argument is more specific than the claim as the claim requires for periodically opening and closing the suction flow path and not where the flow control device “repeats” the opening and closing of the suction path.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., repeats the opening and closing of the suction pipe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, this periodic opening and closing of the suction path is with respect to the operation of the suction device as recited.  This is clearly taught by the Morin reference.  The suction device operation is not 
	The argument that Morin’s evacuation mode only controls the flow control unit to open and then closes to operate air filtration mode when the cleaner is not docked or does not supply suction airflow to the dust container while docked is not persuasive.  The claim does not limit the suction device to ONLY operate by move air from dust collecting container into the docking station.  The operation of the suction device is given its broadest reasonable interpretation in view of the claim.  Thus, in the Morin reference, the operation of the suction device is not only restricted to the evacuation mode but also includes the air filtration mode.  Both modes make up the operation of the suction device which periodically opens and closes the flow adjusting device depending on the mode.  Moreover, Morin clearly states that the air filtration mode may also occur when the robot cleaner is also in the docked position (para 0081).     
	The argument that Morin always opens the suction pipe rather than controlling the flow rate by opening and closing the suction pipe is not persuasive.  As stated above, the air filtration mode is not being considered by the applicant as also being part of the suction device operation.  As it is being operated in both modes, the processor opens and closes the flow adjusting device, thus controlling the flowrate.  Therefore, the arguments do not overcome the current prior art rejection as Morin’s entire operation of the suction device during evacuation mode which opens the suction path and during air filtration mode which closes the suction path reads on controlling the flow adjusting device to periodically open and close the suction flow path during operation of the suction device.    
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “suction device,” “a collector,” and “a flow adjusting device,” in claim 1.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. (PG Pub U.S 2016/0183752).
11.	Regarding claim 1, Morin teaches a cleaning device (abstract and fig 1) comprising a vacuum cleaner (10) including a dust collecting container (0045, bin 50); and a docking station (0045 and 0050; station 100) to which the dust collecting container is coupled (0045 and 0050), wherein the docking station comprises: a suction device (126) configured to move air from the dust collecting container into the docking station (0049, 0060, and 0075-0076), a collector (1150/1120; fig 11) configured to collect foreign substances that are moved together with the air (0075-0076), a suction flow path along (202/304; figs 11-12a,b) which air moves inside the docking station (0075-0076 and 0080), a flow adjusting device (1250, figs 12a,b) configured to open or close the suction flow path (0079-0081), and at least one processor (14/1300, 0055) configured to: control the suction device to operate in response to the dust collecting container being coupled to the docking station (0079-0080), and control the flow adjusting device to periodically open and close the suction flow path during operation of the suction device (0079-0080).
12.	Regarding claim 8, Morin teaches wherein the docking station further comprises an inputter configured to receive an input from a user (0050 and 0054).
13.	Regarding claim 9, wherein at least one processor, in response to receiving an action command through the inputter in response to the dust collecting container being connected to the docking station, is further configured to control the suction device and the flow adjusting device to operate for a predetermined operation time (para 0090, setting evacuation schedule implicitly reads on control suction device and flow adjusting device to operate for a predetermined operation time).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 2-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (PG Pub U.S 2016/0183752).
18.	Regarding claim 2, since Morin teaches setting a schedule for the evacuation operation (0090) which uses the flow adjusting device to open and close (0079-0081), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the suction device and the flow adjusting device to stop operating based on a predetermined operation time elapsing after initiation of the operation of the suction device in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste. 

20.	Regarding claim 4, Morin teaches wherein the at least one processor is further configured to set the predetermined operation time such that the flow adjusting device stops in a state of the suction flow path being open, based on an opening and closing period of the flow adjusting device for the suction flow path (0079-0081 and 0092).
21.	Regarding claim 5, since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor is further configured to control the flow adjusting device to close the suction flow path based on a predetermined waiting time elapsing after the suction device stops operation in order to start the air filtration mode (para 0079-0081).
22.	Regarding claim 6, since Morin teaches sensors (reads on position sensors) used to detect operation of evacuation mode and the capacity of bin along with the weight of the robot (0058 and 0064) and since Morin teaches activating evacuation based on an external power frequency becoming lower (0090) such that the operation can be scheduled at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the position detection sensor is configured to output a first value in response to the flow adjusting device closing the suction flow path, and output a second value in response to the flow adjusting device opening the suction flow path, and wherein the at least one processor, based on an external power frequency becoming lower, is further configured to delay a time point at which the suction flow path is determined as being closed after initiation of 
23.	Regarding claim 7, Morin teaches that the at least one processor is further configured to control the suction device to operate by: controlling voltage supplied to the suction device, and controlling the flow adjusting device to open the suction flow path while the voltage supplied to the suction device is increasing to a target voltage (0086 and 0090; while charging and evacuating).
24.	Regarding claim 10, since Morin teaches that the evacuation operation can be scheduled at specific times Morin and that the user can control the operations, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least one processor, in response to receiving a stop command through the inputter while the suction device and the dust collecting container are operating, is further configured to: control the flow adjusting device to open the suction flow path, and control the suction device to stop operation after a predetermined waiting time from an input of the stop command in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste.
25.	Regarding claim 11, since Morin teaches that the evacuation operation can be scheduled at specific times Morin and that the user can control the operations, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one processor, in response to receiving an input of a suction mode through the inputter, is further configured to: control the suction device to operate, and control the flow adjusting device to open the suction flow path while the suction device is operating in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste.
 wherein the at least one processor is further configured to control the display to display fullness of the collector in response to the collector being in a full state (0050, 0054, and 0085).
27.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (PG Pub U.S 2016/0183752 to Morin) and further in view of Kim (PG Pub U.S 2016/0051102).
28.	Regarding claim 13, Morin teaches light emitters to detect the debris collected (0064) but fails to specifically teach wherein the docking station further comprises an ultraviolet lamp configured to irradiate at least one of the dust collecting container or the collector with ultraviolet rays.  However, Kim teaches a vacuum cleaning system wherein it is known to include a UV lamp (0053) in order to allow user to detect amount of debris collected in the container (0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitter of Morin to be a UV lamp as taught by Kim in order to achieve the predictable result of allowing user to detect amount of debris collected in the container.  
Conclusion
29.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714